Title: The American Commissioners to Thomas Morris, 31 July 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Morris, Thomas


Sir
Paris. July 31. 1777
Mr. Wm. Lee, who has been prudentially detain’d here some time by certain Circumstances relative to the commercial Affairs of the Congress, sets out now to join you at Nantes, being appointed by the Committee to act with you in those Affairs. We make no doubt but you will immediately communicate to him a full and clear State of them, and proceed in your Conducting them with that mutual good Understanding and Harmony which is so necessary to the Credit of your Employers, and advantageous to the Interest of the Publick. We are Sir, &c.
 
Notation: Sent per Mr Aldn Lee to Nantes
